OFFICE OF THE ATTORNEY GENERAL           OF TEXAS
                               AUSTIN




HonorableWm. J. Tucker, Executive Becretaxy
Oeme, Fish and Oyster Corm31eeloa
Austin, Texas
Bear S:Lrr              Opinion lo. O-38




          We are pleased to     Q
opiaion from thle department
of House Bill No. 186 of



     betveen the


                                         the south boundary
                                        tate fIighvay    4 to
                                        t of ray boundary
                                        of the city 1imltr
                                          amoron oountyt
                                          ta or the 01ty
                                         ore oanm later-


                   de as a neotlng end propagatdng
                   Its-vlngeddover, ehaahalataaad
     other @me vithln vhloh am    It &all be unlsv-’
     Pul at any time to hunt, teke, shoot OF kilX
     any kind or epeclaasof vild fovl herelnebove
     mantloned.'
          You ask if the boundaries of the b.lqIs@.neW~ attqwt-
ed to be oreated by this hot are suf'flaientin viev of the Pollov-
lng Paots.
Honorable Wm.   J. Tuoker, Page 2


          Prior to the passage by the State Highway Commission
of Minute No. 16701 on September 26, 1939, Texas State Highway
No. 4 was designated as follows:
          -From Texas-Oklahomastate.linenear Perry-
     ton via Perryton, Canadian, Wheeler, Shamrock,
     Wellington, Childress,Paducah, Guthrie, Asper-
     mont; Hamlin, Anson, Abllene, Tusoola, Ballinger,
     :Eden,and Menard to Junotion and rrom a oonneotion.
     with State Highway No. 41 via Lula, Leakey, Uvalde,
     ICarrizoSprings to a-oonnectionwith State Highway
     No. 2 near Webb Oity, and then follow State High-
     'rayNor 2 to Laredo and from Laredo~via Roma, Rio
     Orande, Mission, LaFeria, Rarllngen and Brownsville
     to Booa Chioa."
          Berore is date, the State Highway Gommission had
ordered thatjall:2tate Highways over whloh are routed United
States Highways were to be numbered and reoorded aooording to
the United S~tt%%@%lghwaynumbers. In the order entered Septem-
ber 26, 1939,:alI. .priororders designatingState Hlghways.were
stiperseded~and canoelled. State Highway No; ~4 was deslgnated
as being fro@ Brownsvilleto Booa Ohica. U&3. Highway No. 83
was reoogaized
            ..,.as,,.
                   being as follows:
          wBromtho Tezas&klahoiuaState Line near
     Perryton, via Pdrryton, Canadian, Wheeler, Sham-
     rook, Welllngton,~~Childress, Paduoah, Guthrie,
     Aspermont;Ramlin; Anson, Ablldne,~~soo~a,~Ballin-
     ger;.Eden,Menard, Junotion, Leakey, Uvalde, Orystal
     City, Carrleb Springs;Webb City, Laredo, Rama, Rio
     IGrande,Ylesion, Pharr, and Rarlingen t,oBrownsvllle.w
             We are advised oifioially that prior to the passage 0r
these orders    by the Highway Oonunission,~therwexisted highway
signs displayingboth the United estatesHighway numbers and the
State numbera. #ollowln8 these orders the,Sta$e number signs
were disoontinued~ohHighways in Texas which had been designated
as United States highways;
          Regarding former State Highway No. 4, It appears that
that portion with.whioh we are ooneernedwas oolnoldentwith U,
S. Highway No. 83. 'Inoonsequenoe,by the passage of the order
referred to, State Highway No. 4 from the Texas-Oklahomaline to
Brownsvillewas changed from State Highway of State Highway No. 4
from Brownsvilleto Boca Chioa was not a designatedUnited States
Highway, It remained State Higbwag No. 4.
         Honorable Wm. J. Tuokbr, Page 3


 : .~:
  ,.                All of the foregalng trampbrad prior to the enaot-
         -m&nt af House~Blll No. 186 by.the Fortr-seventhLenielatum.
.’       At the time of the enaotment;State Higbray:No.4 ran from
         Brownsville to BomOhloa.     It does so at this time. The
          boundary line described by Seotion 3’01 House Bill No; ,186
          isnot marked as State Highway No. 4; it $a-marked only as
         U. S. HighwayWo.,l%i If the highway now laarksdas State
         lilghwayNo. C,,asidwhich is now the offluial Stats Highway
         No. 4, if oonsideredas thqbouadaryline referred to.&n Sea-
          tion 5 of the Act; obviously the -Pgso~iptionof the boundaries*
          035ths’gamesauotuarywill ml.
                  .~@$ .$athe highway now marked as’.StateElghway No.
         4 whioh ‘extendsfrom Brownsville to Ema’Chioa to be oonsider-
         ed as the bo*dary llde referred to by.tha Legislature in en-
         aoting House Bill No.“l86? Obviously~nst. Suoh intent la
         oompletelyrebut&ad by ,theother language employed In the stat-
         ute. Note-the ~allusionto.“the o-on ,boundary.llne.of  Za’tia
         and Stam C.ounties to,the South boundary Llnq,of Stats
                                                             sd=F
         SfcL’7L”;bo whare ‘saidriShtiofeisap,‘bodndary:~.rinterseota
                                                                   the
         We& bountlary bi ~theoity limits of theraltryi.~t~Brownsvi~e,~
         z%z ‘~*pliasls~ 0ur.s)~.                    .%/
                   lIefieenb~‘~td.‘~siny  :aeauxatrhlgbyia$&ap,ill&disolose   :.
         Only ~bne-hQhwq~as iiiterseoting       or o~e~*lnp:bh~%he mnamon
         boundary lirre~
                       of Zapata an6 Starr Ooanti~sir:.,:~~ferenoe    to the ‘-(
         eabmmap will further dlsolose that the presentState ~Illghway ‘~a
         No. 4 does not;intereecttha West ~boqn&arp#%he -oltyllsit8.
         of Brownsville’;but that ,U. ‘S.Highway Be:,83 .d6ee1 .State‘Uigh- ~~!r
         way No. 4 intersootsthe             boundary of Browncgllle.
                   It is ,arguedthat.sinobHouse.~B~ll~I&.
                                                        ‘i86’iaa pan&
         statute, it must be striotly,oanstllred,.that
                                                     there ie insuffio- r. ,
         lent notiae to the public to.,~meet
                                          ,the,req~rernentrr
                                                          ‘of,Oertainty
         eesent+l to valid~ityof ,suoh~pena.1enaotment, .-~.:’,’
                   From T&a&i Jurisprudenoewe quota-The fsl&awlngt          ‘?;
                   “The intention of tha Legislature in en-
              aoting a ‘lawis the law Itself, .tha’e,s&no6’of
              the law,*,and,*the psirlt whj.ohglves’Ibf.a*to
              the enactment; Henoe. the aim and ablest of
              oonstruotionis to.asaertainand enforce ,%ha
              legislative Intent, and not to defeat,,nullify
              or thwart it:
Honorable Wm. J. Tucker, Page 4                           ,




         "when the-intent
                       . .ie.plainly
                           . a.     .expressed
                                      .   .    In
    the language or a statue, xc must be given er-
    f;;tl;ithoutattempting to oonstrue or interpret
           . On the'other hand, when it is neoessary
    to oonatrue an aot in order to determine Its prop-
    er meaning.,it is settled by a host of deolsions
    .tha't
         the court should first endeavor'toaaoertain
    the legislativeintent, from a general view of
    the whole enactment. Suoh intent having b&m
    aaoertained,the court will then seek to construe
    the statute so as to give effect to the purpose
    ,ofthe Legislature, as to the whole and each
    material part of the law, even though this may
    %uvolve a ~departurefrom the atrlot letter of
    the law as written by the Legislature.
          *This is the fundamental oauon and the
     oardiual;primary and paramount rule of aon-
     struotion,whioh~should always be oloaely ob-
    -sened.aud to whldh all other rules must yield.
    mdeed; luthe oonatruotion of olvll enaatmenta,
    the,courts are expressly oomanded to *l&ok dlll-
    gently for the intention 0r the Legislature,kesp-
    .:&ngin vler.at'alltimes the old law, the evil,
    ~dnd'the~~remedy~'*:~
                       'And,Chisrule is ~equallY-auuli-
    :oableIn the ,oonstruotien of penal~statutea.
                     ,-
         .-Intenttobe given effeot.--Uudel'  the fore-
     going rules, when the leglalatlve intentis aaoer-
     talned, oris pla,inlymanifest, it is binding upou
     the eourte and must begIven effeot if it is leg-
     ally poasible'to bo so. To ignore the legislative
     Intent and gi+e a~statute a oonstxuotionobviously
     oontrary thereto, or to xefussto enforoe a stat-
    ute aooording to               ve Intent, when
     asoertained,Is-.              pieme Court to be
     van inexcusable             dloial,~duty'and 'au
     unwarranteh lnt               the exeroise of law-
     ful le~slative authority.'* (Undarsooringours).
     39 Tex. Jur. 166, i90;
          See also'Artlole'7,Vernon*8 Annotated Penal Code and
easee alted thereunder.
         Prom~MoQuillinos Munloipal Corporations;Vol 1, 28
a., Revised, (281, P. 769 at p. '770,we quote:
                                              *‘,
                    ?                                             ‘.



                                                                       ‘L.


HonorableWm. J. ticker/Page 5


         n***      If the deeoriptioeor the boundaries      .
    in a statute*oannotbe literally applied on aooount
    of inaoouraoy,the statute must reoelve a reaeon-
    able oonetruotlon,lnorder to oarryinto effeot
    the intent of the legielature. A desorlptionthat
    gzvea a definite looation or that le~au$f$o.$e~t
    for identilioatiimtill be sustained.
         In support of the statement-in the te8t,~oltatlonia
made to the oases of P*Pool v. State;93 Blai 378, 112.80. 59;
Douglass v. Harriavills, 9 W.Va. 162, 27 AL Rep. 548.
          -0oupledwit&the fact that until the order of September
26, 1939, the hl@may crosslug the oomnon boundary line OS Starr
and 2a:pata~Countles was ofiloially designated and known as State
Highway No. 4, and the further faot that ref'erbnoe to the 8tate
Highway Department:~filolalmap will diaolose no other publio
highway oroselng said county line, and Is oerttilnlythe buly h&h-
wap from auoh lnterseotlonleadin& to the City,of ~Brownaville,w,e
think the language of the statute is no2 so~~~xiu@mta$.n
                                                       as to make
It impossible t@~dstexml.ne the territory lnt&&ed~t? bb lnoluded.
In tilesanotuary, and that this oonetruotion~'~&nporte with the
manirest Intent 'ofthe statute. Thereior‘e,  lt'~isour opinion that          'I
the motion oi..the4ot.:undor  oonsiderationLsY~sUd; that the
bonndarle#.  o$.thqL:b3.x$
                        sanotuary ars dsfinit@$ asoertalnableam              ~'
the Ao’r, 8houJ.dbti:qqmstrued
                             as though ths,Le@~lature,hadwritten             ?:
wfitsd Statea &kay 83" in akl plaees where:by mistake the
words *State Highway 4* were actually used.
                                          Youa      very trtily
                                     ATTORNEY GENERAL OF TEXAS


                                     BY
                                                          A#Lltant
BWZRS
     APPROVED AU0 22, 1941
        s/ Gerald G. h@nn
     ATl!ORNlUGENERALOFTEXKi
APPROVED OPINIONCOMMITl?EE~WB     CHAIRMAN